IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2844 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 174 DB 2020
                                            :
              v.                            :   Attorney Registration No. 202108
                                            :
                                            :   (Philadelphia)
 DANIEL MICHAEL DIXON,                      :
                                            :
                     Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of March, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, Daniel Michael Dixon is suspended from the

Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).